     Case 2:19-cv-02410-KJM-DB Document 15 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE VELEZ,                                       No. 2:19-cv-2410 KJM DB PS
12                      Plaintiff,
13           v.                                         ORDER AND
                                                        FINDINGS AND RECOMMENDATIONS
14    HARRY LUONG, et al.,
15
                        Defendants.
16

17          Plaintiff Jose Velez is proceeding in this action pro se. This matter was, therefore,

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   (ECF No. 29.) On January 29, 2020, defendant Ramon Soltero filed an answer. (ECF No. 4.)

20   On February 6, 2020, defendant Harry Luong filed a motion to dismiss. (ECF No. 7.)

21          On March 5, 2020, the undersigned issued an order to show cause due to plaintiff’s failure

22   to file an opposition or a statement of non-opposition to the motion to dismiss. (ECF No. 8.) On

23   March 6, 2020, plaintiff filed a notice of voluntary dismissal as to defendant Harry Luong only.

24   (ECF No. 9.) Accordingly, on April 16, 2020, the undersigned issued findings and

25   recommendations recommending that defendant Luong be dismissed from this action. (ECF No.

26   11.)

27          But on April 17, 2020, plaintiff filed a request to withdraw plaintiff’s request for

28   voluntarily dismissal of defendant Luong and also filed opposition to defendant Luong’s motion
                                                       1
     Case 2:19-cv-02410-KJM-DB Document 15 Filed 06/08/20 Page 2 of 2

 1   to dismiss. (ECF Nos. 12 & 13.) Then on April 24, 2020, plaintiff filed a document moving “for

 2   voluntary dismissal WITH PREJUDICE . . . as to Co-Defendant Harry Luong on account of a

 3   settlement agreement, which was executed by all parties.” (ECF No. 14 at 1) (emphasis in

 4   original). Plaintiff “apologies to the Court for . . . multiple filings involving Harry Luong.” (Id.

 5   at 2.) Plaintiff’s April 24, 2020 filing also requests the voluntary dismissal without prejudice of

 6   all remaining defendants in this action. (Id. at 1.) No opposition has been filed to plaintiff’s

 7   motion.

 8           Accordingly, IT IS HEREBY ORDERED that the April 16, 2020 findings and

 9   recommendation (ECF No. 11) are vacated.

10           Also, IT IS HEREBY RECOMMENDED that:

11           1. Plaintiff’s April 24, 2020 request for voluntary dismissal (ECF No. 14) be granted;

12           2. Defendant Harry Luong be dismissed from this action with prejudice;

13           3. Defendants Melanie Walker, Mike Walker, and Ramon Soltero be dismissed from this

14   action without prejudice; and

15           4. This action be closed.

16           These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

18   being served with these findings and recommendations, any party may file written objections with

19   the court and serve a copy on all parties. Such a document should be captioned “Objections to

20   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served
21   and filed within fourteen days after service of the objections. The parties are advised that failure

22   to file objections within the specified time may waive the right to appeal the District Court’s

23   order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: June 8, 2020

25

26
27   DLB:6
     DB/orders/orders.pro se/velez2410.vol.dism.f&rs2
28
                                                        2
